DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Wiersch on 1/13/21. 
The application has been amended as follows:
In the claims (Claim(s) 1, 4-7, 10 amended): 

1. (currently amended) A camera optical lens comprising, from an object side to an image side in sequence: a first lens, a second lens having a positive refractive power, a third lens having a positive refractive power, a fourth lens, a fifth lens, and a sixth lens; wherein the camera optical lens further satisfies the following conditions:
−3<=f1/f<=-1.5;
	1.7<=n2<=2.2;
1.7<=n6<=2.2;
0.03<= d3/TTL<=0.058; 
2.58<= (R1+R2)/(R1−R2)<=8.35;
0.04<= d1/TTL<=0.05; where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n2: the refractive index of the second lens;
n6: the refractive index of the sixth lens;
d3: the thickness on-axis of the second lens;
d1: the thickness on-axis of the first lens;
R1: the curvature radius of the object side surface of the first lens;
R2: the curvature radius of the image side surface of the first lens;
	TTL: the total distance from the object side surface of the first lens to the image plane along the optic axis.

	4-5. (canceled).

6. (currently amended) A camera optical lens comprising, from an object side to an image side in sequence: a first lens, a second lens having a positive refractive power, a third lens having a positive refractive power, a fourth lens, a fifth lens, and a sixth lens; 
0.65<=f2/f<=2.42;
−6.08<= (R3+R4)/(R3−R4)<= −1.91; 
−3<=f1/f<=-1.5;
1.7<=n2<=2.2;
1.7<=n6<=2.2;
0.03<= d3/TTL<=0.058; where
f: the focal length of the camera optical lens;
f2: the focal length of the second lens;
R3: the curvature radius of the object side surface of the second lens;
R4: the curvature radius of the image side surface of the second lens;
f1: the focal length of the first lens;
n2: the refractive index of the second lens;
n6: the refractive index of the sixth lens;
d3: the thickness on-axis of the second lens;
TTL: the total distance from the object side surface of the first lens to the image plane along the optic axis. 

7. (currently amended) The camera optical lens as described in claim [[1]]6, wherein the camera optical lens further satisfies the following conditions:
1.05<=f2/f <=1.94;
−3.80<=(R3+R4)/(R3−R4)<= −2.38.

10. (currently amended) A camera optical lens comprising, from an object side to an image side in sequence: a first lens, a second lens having a positive refractive power, a third lens having a positive refractive power, a fourth lens, a fifth lens, and a sixth lens; 
−3<=f1/f<=-1.5;
1.7<=n2<=2.2;
1.7<=n6<=2.2;
0.03<= d3/TTL<=0.058; 
0.88<=f4/f<=2.75;
0.97<=(R7+R8)/(R7−R8)<=3.17;
0.04<= d7/TTL <= 0.12; where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n2: the refractive index of the second lens;
n6: the refractive index of the sixth lens;
d3: the thickness on-axis of the second lens;
f4: the focal length of the fourth lens;
R7: the curvature radius of the object side surface of the fourth lens;
R8: the curvature radius of the image side surface of the fourth lens;
d7: the thickness on-axis of the fourth lens;
TTL: the total distance from the object side surface of the first lens L1 to the image plane along the optic axis.

11. The camera optical lens as described in claim 8, wherein the camera optical lens further satisfies the following conditions: 

1.55<=(R7+R8)/(R7-R8)<= 2.54;
0.06<= d7/TTL<= -0.09; 
f4: the focal length of the fourth lens;
R7: the curvature radius of the object side surface of the fourth lens;
R8: the curvature radius of the image side surface of the fourth lens;
d7: the thickness on-axis of the fourth lens.

Election/Restrictions
Applicant’s election without traverse of claims 10-11 in the reply filed on 1/12/2021 is acknowledged. 
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 11/13/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/13/2020 is withdrawn.  Claims 2 and 12-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claim(s) 1-3 and 6-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6 and 10, the closest art found is Sato (JP 2017125904, as evidenced by the translation, all of record).
 

    PNG
    media_image1.png
    510
    575
    media_image1.png
    Greyscale

Sato teaches a camera optical lens (Fig. 7, [89-], Table 4, example 4) comprising, from an object side to an image side in sequence: a first lens, a second lens 
−3<=f1/f<=-1.5 (-11.2/6.5);
	1.7<=n2<=2.2 (1.95);
1.7<=n6<=2.2 (1.75);
0.03<= d3/TTL<=0.058 (~ 0.9/19); where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n2: the refractive index of the second lens;
n6: the refractive index of the sixth lens;
d3: the thickness on-axis of the second lens;
TTL: the total distance from the object side surface of the first lens to the image plane along the optic axis.

However the prior art of record neither anticipates nor renders obvious all the limitations of each of claims 1, 6 and 10 for a camera optical lens including the additional conditions in each claim, along with the other claimed limitations of each claim.
The other claim(s) is/are allowed for its/their claim dependency.
It is noted that Applicant’s Arguments/Remarks filed  regarding the allowable subject matter are persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234